Citation Nr: 0828047	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1959 to November 1978.  He died in July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which declined to reopen 
the previously denied claim for recognition as the veteran's 
surviving spouse.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by decision letter from the RO in 
November 2004 that declined to recognize the appellant as the 
veteran's surviving spouse based upon the evidence that she 
lived in an ostensible spousal relationship with another man 
prior to the veteran's death.

2.  The evidence submitted since the November 2004 denial 
relates to the nature of her separation with the veteran and 
the character of her relationship with the other man with 
whom the relationship was the basis for the prior denial, and 
raises a reasonable possibility of substantiating the claim.

3.  The appellant did not live with the veteran continuously 
from the date of their marriage to the date of his death, and 
instead lived with another man and held herself out openly to 
the public to be the spouse of the other man.




CONCLUSIONS OF LAW

1.  The November 2004 administrative decision is final.  38 
U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2003). 

2.  The evidence added to the record since November 2004 is 
new and material evidence; the claim for recognition as the 
surviving spouse is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The requirements for recognition as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA benefits have not been met.  38 U.S.C.A. §§ 101, 5107 
(West  2002 & Supp. 2007); 38 C.F.R. § 3.50 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the veteran, or here the appellant, 
under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  With respect to the new and 
material evidence portion of the decision, the appellant has 
not received proper notice.  However, as will be discussed 
fully below, the Board finds that new and material evidence 
has been submitted sufficient to reopen the claim.  
Therefore, a full discussion of whether VA met these duties 
is not needed, as no prejudice can flow to the appellant from 
the error.  

Regarding the merits of the appellant's claim for recognition 
as the veteran's surviving spouse for the purpose of VA death 
benefits, she was informed of the evidence necessary to 
substantiate her claim in correspondence dated in May 2004.  
Additionally, in July 2007, the AOJ notified the appellant of 
the elements of the underlying claims of dependency and 
indemnity compensation, death pension, and accrued benefits 
to include information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  

VA has assisted the appellant with respect to her claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  In this case, the AOJ 
informed the appellant of the information and evidence needed 
to substantiate her claim.  She has not identified any new 
source of evidence relevant to the claim.  Thus, the duty to 
assist has been fulfilled. 

New and Material Evidence

The appellant seeks eligibility for VA death benefits as the 
surviving spouse of the veteran.  The veteran died in July 
1999 and the appellant submitted an initial claim for death 
benefits in May 2004.  Evidence submitted in conjunction with 
this claim included certification of the marriage between the 
appellant and the veteran; the veteran's death certificate; a 
separation agreement signed by both parties; affidavits in 
support of the claim by A.D., R.S., and the appellant; and a 
VA Form 119, Report of Contact, describing a telephone 
conversation between VA personnel and the appellant 
attempting to clarify details from the appellant's 
aforementioned affidavit.  The claim was denied by 
administrative decision in November 2004 because the 
appellant lived in an ostensible spousal relationship with 
another man.  That decision was not appealed within the 
allowable period of time and it became final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2003).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
the evidence submitted since the November 2004 disallowance 
of the claim will be reviewed.  

Evidence submitted after November 2004 includes additional 
statements by the appellant; duplicate copies of previously 
submitted documents; a joint affidavit by neighbors and 
friends of the veteran and the appellant; copies of 
photographs of the veteran during service and of the marriage 
rite between the appellant and the veteran; and copies of 
military identification cards for the appellant and two of 
her children.  The record also contains results of an October 
2006 field investigation that included depositions taken from 
the appellant and the man with whom she shared the 
relationship central to the determination of her eligibility 
status (referred to herein as R.S.), along with documents 
pertaining to the surname used by the appellant and documents 
from the Office of the Civil Registrar, to include 
certification that the only registered marriage of the 
appellant is that to the veteran.  

With the exception of duplicate copies of documents already 
of record, all of the evidence described above is new in that 
it has not previously been submitted to agency decision 
makers.  With the exception of the identification cards and 
photographs, it is also material because it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically the true nature of the relationship between the 
appellant and R.S. following her separation from the veteran.  

In particular, the depositions by the appellant and R.S. 
raise a reasonable possibility of substantiating the claim, 
in so far as their credibility is presumed for the limited 
purpose of determining materiality.  See Justus v. Principi, 
3 Vet. App. 510, 512 (1992).  In these depositions, R.S. 
expressly states that he had not lived with the appellant in 
an ostensible husband and wife relationship and the appellant 
addresses the nature of her relationship with R.S., also 
stating that they had not lived together in such a 
relationship.  This testimony directly contradicts the 
finding of the November 2004 administrative decision that 
denied the appellant recognition as the veteran's surviving 
spouse for VA purposes.  As such, evidence submitted since 
the last final disallowance of the claim is new and material.  
The claim for recognition as the veteran's surviving spouse 
is reopened.  

Recognition as a Surviving Spouse for Purposes of VA Benefits

The AOJ has previously addressed the merits of this claim, to 
include the field investigation results and other evidence 
upon which the claim is reopened.  Statement of the Case, 
December 2006; Supplemental Statement of the Case, September 
2007.  As such, there is no prejudice to the appellant for 
the Board to render a decision on the merits here.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The marriage contract of record shows that the appellant and 
the veteran were married in a municipal court ceremony on 
June [redacted], 1963.  Three children were born to the couple during 
their marriage.  See VA Form 21-534, May 2004.  The couple 
then separated by mutual agreement in November 1983, 
indicating that each party would then have the right to 
cohabit with another person of their choice without 
interference from the other spouse.  See Separation 
agreement, November 1983.  It appears that the veteran then 
moved from the Philippines to the United States where he died 
in July 1999.  See Death certificate.  There is no evidence 
of record that the marriage between the appellant and the 
veteran was ever annulled or subject to a divorce decree.  
Thus, the appellant may indeed have remained the veteran's 
legal spouse at the time of his death.  

However, for the purposes of eligibility to receive VA 
benefits, an individual deemed to be a "surviving spouse" 
must also have either lived continuously with the veteran 
from their marriage to the date of the veteran's death, or 
any separation of the parties must have been due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 C.F.R. § 3.50(b)(1) (2007).  Additionally, 
except in certain circumstances, the veteran's spouse must 
not have remarried; nor may she have lived with another man 
and held herself out openly to the public to be the spouse of 
that other man.  38 C.F.R. § 3.50(b)(2) (2007).  

In the present case, it is not disputed that the appellant 
and the veteran were legally married at the time of his death 
but had not lived together continuously for a period of at 
least 15 years.  Thus, the question arises as to whether the 
separation was procured by the veteran or due to misconduct 
on his part without fault by the appellant.  The November 
1983 separation agreement signed by both parties provides an 
unspecified personal reason for the separation but indicates 
that the decision to live separately was mutually agreed 
upon.  Statements made by the appellant and others 
consistently maintain that the couple's separation was due to 
the veteran's lack of a relationship with his children and 
failure to provide financial support for the family.  See, 
e.g., Statement of A.D., June 2004; Appellant's Statement in 
Support of Claim, June 2004; Deposition of the Appellant, 
October 2006.  

However, the record also contains evidence of possible fault 
on the part of the appellant.  Although the separation 
between her and the veteran was not formally agreed upon 
until November 1983, she bore a child fathered by another man 
in February 1983, indicating that an extra-marital 
relationship occurred at least 18 months prior to the agreed 
upon separation.  The Board notes that the child's original 
birth certificate names the veteran as the father and gives 
the veteran's surname to the child.  However, a later amended 
birth certificate names R.S. as the father and gives his 
surname to the child.  In either case, the paternity of this 
child is not in dispute as both the appellant and the child's 
father claim that he is the child of R.S. and not the child 
of the veteran.  See Deposition of R.S., October 2006; 
Deposition of the appellant, October 2006 (stating that the 
sexual relationship with R.S. began in 1982).    

Even if the appellant's extramarital relationship was not at 
fault in the separation of the appellant from the veteran, 
the evidence indicates that she lived with another man and 
held herself out to the public as his spouse on at least two 
occasions.  First, in December 1997, the appellant executed 
an amended birth certificate for her youngest child changing 
the name of his father from the veteran to R.S. and changing 
the child's surname to the same.  In this document submitted 
to public officials, the appellant indicated that she and 
R.S. were married on September [redacted], 1978 in Manila.  The 
appellant's printed name and signature on the form use the 
surname of R.S. rather than that of the veteran.  

Although subsequent supporting documentation from the Office 
of the Civil Registrar General indicates that there is no 
known record of legal marriage between R.S. and the 
appellant, the above described document clearly constitutes 
openly holding oneself out to the public as the spouse of 
another man.  In her October 2006 deposition, the appellant 
explained that the document was amended in that way because 
it was required by the boy's school that his parents be 
married to one another, yet the material fact remains that 
she held herself out publicly as the spouse of R.S. rather 
than that of the veteran.  

She did so again, on a second occasion, when asked by VA to 
clarify her current marital status in conjunction with her 
original May 2004 claim for benefits.  During a telephone 
conversation with a Veterans Service Representative (VSR) in 
October 2004, the appellant stated that she currently lived 
with R.S. in a husband and wife relationship and had done so 
since 1985 when a civil marriage had been contracted between 
the appellant and R.S., although she could not recall the 
exact date or place of their marriage.  The VSR confirmed the 
statement and informed the appellant that her statement would 
be used in determining her eligibility for benefits.  The 
appellant indicated that she understood and that her 
statement was true.  See Report of Contact, dated October 28, 
2004.  The appellant later explained that she told VA that 
she was married to R.S. because she was ashamed to have a son 
with him but not be married to him.  See Deposition of the 
appellant, October 2006.   

Notwithstanding the appellant's stated reasons for providing 
misinformation about her marital status, the credibility of 
the appellant and her supporting affiants is further called 
into question on the matter of whether or not R.S. lived in 
the same home as the appellant during some point prior to the 
death of the veteran.  In the telephone conversation 
described above, occurring in 2004, the appellant asserted 
that she and R.S. lived together as man and wife.  In the 
April 2006 joint affidavit by C.A. and A.O., the affiants 
indicated that the appellant and R.S. were not living with 
each other any more, evidence that at some point prior they 
had lived together.  Both the appellant and R.S. declare that 
they have never lived together in an ostensible husband and 
wife relationship.  However, they do admit to sharing a 
sexual relationship, having a child together, R.S. providing 
financial support to the family, and R.S. visiting the 
appellant in her home almost every day.  See Depositions of 
R.S. and the appellant, October 2006.  

In sum, the appellant has not lived together continuously 
with the veteran as he was residing in the United States and 
she resided separately in the Philippines prior to his death.  
The reason for their separation remains unknown, but it 
appears that the appellant was not free from fault as she 
bore a child out of wedlock before the agreed upon separation 
from the veteran.  Finally, regardless of whether she did or 
did not cohabitate with R.S., she held herself out openly to 
the public to be his spouse despite her legal marriage to the 
veteran.  As such, she does not meet the necessary 
requirements for recognition as the surviving spouse of the 
veteran such that she would be eligible to receive benefits 
from the Department of Veterans Affairs.  The claim must be 
denied.


ORDER

The claim for recognition as the surviving spouse of the 
veteran for the purposes of receiving VA benefits is 
reopened, and to this extent only, the appeal is granted.

The claim for recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


